EXHIBIT 10.13


































LA-Z-BOY INCORPORATED
SEVERANCE PLAN FOR NAMED EXECUTIVE OFFICERS
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


LA-Z-BOY INCORPORATED
SEVERANCE PLAN FOR NAMED EXECUTIVE OFFICERS
 
ARTICLE I
 
Statement of Purpose
 
La-Z-Boy Incorporated hereby establishes the La-Z-Boy Incorporated Severance
Plan for Named Executive Officers to provide financial assistance through
certain Severance Benefits to Participants whose employment with an Employer
hereunder is terminated in a Covered Termination.
 
The Plan is intended to be an unfunded welfare benefit plan for purposes of the
Employee Retirement Income Security Act of 1974, as amended, and a severance pay
plan within the meaning of the United States Department of Labor Regulation
Section 2510.3-2(b).  This document applies to Participants whose Covered
Termination occurs on or after the Effective Date.
 
ARTICLE II
 
Definitions
 
For purposes of this Plan, the following terms shall have the meanings ascribed
to them below:
 
“Cause” means an Employee’s commission of any act or acts involving dishonesty,
fraud, illegality or moral turpitude, Employee’s willful or reckless material
misconduct in the performance of Employee’s duties, Employee’s willful habitual
neglect of material duties, Employee’s job performance that is deemed below
expectations after having been given a corrective action plan and a final
warning, or Employee’s serious and reckless or intentional violation of written
Employer policies.
 
“COBRA” means the provisions regarding healthcare continuation coverage set
forth in Section 601 et seq. of ERISA and Section 4980B of the Code, and shall
apply to health and welfare benefits offered by an Employer as required by law.
 
“COBRA Premium” means the monthly cost of providing healthcare continuation
coverage for a qualified beneficiary under COBRA, as adjusted from time to time.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Controlled Group” means La-Z-Boy Incorporated and its Related Entities, or any
of them, as currently or hereafter organized.
 
“Covered Termination” means an Employee’s Separation from Service from an
Employer due to an involuntary reduction in the work force, the involuntary
elimination of Employee’s position (including due to outsourcing or job
restructuring), the involuntary termination of Employee’s employment by an
Employer without Cause, or the Employee’s Separation from Service for Good
Reason.  Notwithstanding the foregoing, a Covered Termination does not include a
Separation from Service for Cause or a Separation from Service for any reason if
the Participant fails to return all property of the Employer’s within 10 days
after the date of the Separation from Service.
 
“Effective Date” means the date that this Plan became effective, which is June
11, 2010.
 
“Employee” means a common-law employee (including an officer) of an Employer who
is on the Employer’s payroll.
 
“Employer” includes La-Z-Boy Incorporated, its Related Entities, and the
respective successors and assigns of each.  When used in the plural, “Employers”
means La-Z-Boy Incorporated and all of its Related Entities.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
 
 

--------------------------------------------------------------------------------

 
 
“Good Reason” means that a Participant resigns within 30 days after a reduction
in Employee’s Monthly Base Pay or target bonus opportunity (other than in
connection with a general decrease in compensation elements of similarly
situated employees) or after being required to relocate Employee’s office to a
facility more than 50 miles from Employee’s immediately prior principal
office.  A resignation will be for Good Reason only if the Participant has
provided Participant’s Employer with written notice of Participant’s related
complaints and a reasonable opportunity to cure, and the Employer does not cure
within a reasonable time.
 
 “Key Employee” means a “specified employee” as determined in accordance with
(including measurement of the applicable effective time periods) the Treasury
Regulations promulgated under Code Section 409A.
 
“La-Z-Boy Incorporated” means La-Z-Boy Incorporated and its successors and
assigns.
 
“Length of Service” means the amount of employment service credited to a
Participant for purposes of determining the Participant’s Severance Benefit
Period as described in Article IV.
 
“Monthly Base Pay” means the base salary or base wages that a Participant earns
during a calendar month, based on the rate of pay in effect for the Participant
immediately before the Participant’s Separation from Service, excluding overtime
or any special payments, and which is used to compute the amount of Severance
Pay under Article IV of the Plan.
 
“Participant” means an Employee who is eligible for, and is participating in,
this Plan pursuant to Article III.
 
“Plan” means the La-Z-Boy Incorporated Severance Plan for Named Executive
Officers as set forth in this document and its schedules and attachments.
 
“Plan Administrator” means the person or committee responsible for
administration of the Plan as set forth in Article VIII of the Plan.
 
“Plan Year” means the calendar year for recordkeeping purposes.
 
“Related Entity” means a corporation or other entity if it and La-Z-Boy
Incorporated are members of a controlled group of corporations as defined in
Section 414(b) of the Code or are under common control as defined in
Section 414(c) of the Code.  A Related Entity may adopt this Plan by a corporate
resolution and execution of a counterpart of this Plan.
 
“Release Date” means the date on which a Participant’s signed Release Agreement
required under Section 6.1 of the Plan becomes irrevocable and non-rescindable.
 
“Separation from Service” means an Employee’s cessation of the performance of
services for La-Z-Boy Incorporated and all of its Related Entities; provided,
however, that a “Separation from Service” shall not be deemed to have occurred
for purposes of this Plan unless the relevant circumstances constitute the
Employee’s “Separation from Service” within the meaning of Section 409A of the
Code.
 
 “Severance Benefit Period” means the period of time during which Severance
Benefits are payable to, or on behalf of, a particular Participant (as
applicable), if that Participant otherwise qualifies for Severance Benefits
pursuant to the provisions of this Plan.
 
“Severance Benefits” means the “Severance Pay” and “COBRA Continuation Coverage”
benefits as defined and described in Article IV.
 
 “Termination Date” means the date on which a Covered Termination becomes
effective.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
Eligibility and Participation
 
To be eligible for Severance Benefits under the Plan, an Employee must become a
Participant in this Plan and continue to be a Participant immediately before the
Participant’s Termination Date.  An Employee will become a Participant in this
Plan on the date (but not prior to the Effective Date) that the Employee is
designated as a “Named Executive Officer” for purposes of La-Z-Boy
Incorporated’s annual proxy statement.  Each Participant shall be listed on
Schedule A to this Plan, which schedule may be updated from time to time by the
Company.  Severance Benefits may only be distributed to, or on behalf of, a
Participant (as applicable) if the remaining requirements of this Plan are met.
 
ARTICLE IV
 
Benefits
 
Section 4.1.  Severance Benefits and Duration.  A Participant who has a
Separation from Service that constitutes a Covered Termination shall be entitled
to the following Severance Benefits:
 
(a)  
Severance Pay - A Participant shall receive Monthly Base Pay according the
applicable Employer’s standard payroll practices until the expiration of the
Severance Benefit Period.

 
(b)  
COBRA Continuation Coverage – In the event that a Participant is otherwise
eligible for COBRA and complies with all elections and procedures of the
applicable plan, an applicable Employer shall, during the Severance Benefit
Period, pay any amount of premiums necessary for the Participant to incur no
more premium cost, on a monthly basis, than the Participant incurred immediately
prior to the Participant’s Separation from Service; provided that the portion of
the premium cost charged to the Participant subsequent to the Separation from
Service may be increased or decreased on a basis consistent with the increase or
decrease in premium cost charged by the applicable Employer to similarly
situated Employees and Participants.  The Employer’s payments, as applicable,
shall be made to the entity funding the applicable plan’s coverage and not to
the Participant.  If Employee was a Key Employee and if (in the reasonable
opinion of the Plan Administrator) such payments by the Employer during the
six-month period following the Key Employee’s Separation from Service are not
permitted under Section 409A of the Internal Revenue Code, then such payments
may be postponed or suspended until the end of such six-month period.

 
Upon termination of the Severance Benefit Period, any further health care
coverage under COBRA to which the Participant may be entitled under applicable
law shall continue only if the Participant (or beneficiary, as the case may be
under applicable law) pays the full cost thereof (using rates and procedures
applicable, from time to time, to the Employer’s standard COBRA
procedures).  Notwithstanding the foregoing, if COBRA continuation coverage is
no longer required to be provided to a Participant by law during the Severance
Benefit Period, any payments by an Employer related to COBRA on behalf of that
Participant (or qualified beneficiaries) under this Plan will also terminate.
 
Notwithstanding anything to the contrary contained herein, a Participant must
comply with the release requirements of Section 6.1 to receive Severance
Benefits.  In no event shall any Participant be entitled to receive cash or
other benefits in lieu of COBRA Premiums, and the Severance Benefits (unless
otherwise set forth above) shall be provided in accordance with the Severance
Benefit Period set forth below:
 
Participant’s Position with La-Z-Boy Incorporated  Severance Benefit Period
 
Chief Executive
Officer                                                                   24
months
 
 
All other
Participants                                                                 12
months
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
Payment
 
Section 5.1.  Delayed Payment Date for Key Employees if
Required.  Notwithstanding anything to the contrary in this Plan, if a
Participant is a Key Employee at the time of Participant’s Separation from
Service (other than due to death), then the Severance Benefits payable to
Participant under this Plan, if any, and any other severance payments or
separation benefits payments that may be considered deferred compensation under
Section 409A (together, the “Deferred Compensation Separation Benefits”)
otherwise due to the Participant on or within the six-month period following
such Separation from Service will accrue during such six-month period and will
become payable in a lump sum payment (less applicable withholding taxes) on the
date six months and one (1) day after such Separation from Service. All
subsequent payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, if a Participant dies following the Participant’s Separation
from Service but prior to the six month anniversary of the Participant’s
Separation from Service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum (less applicable withholding taxes) to
Participant’s estate as soon as administratively practicable after the date of
Participant’s death and all other Deferred Compensation Separation Benefits will
be payable in accordance with the payment schedule applicable to each payment or
benefit. Each payment of severance benefits to a Participant under this
Agreement that is made by March 15 of the calendar year following the
Participant’s Separation From Service and is intended to not constitute a
“deferral of compensation” by virtue of the “short term deferral” rule of
Treasury Regulations Section 1.409A-1(b)(4) shall constitute a “separate
payment” for purposes of application of that rule.


Section 5.2.  Death of Participant.  In the event a Participant (including a
Participant who is a Key Employee) dies before receiving the Participant’s
Severance Pay under the Plan, the Severance Benefits shall terminate and no
further Severance Benefits shall be provided by this Plan on behalf of that
Participant, unless otherwise required by law.


Section 5.3.  Change of Control.  Notwithstanding any provision in this Plan to
the contrary, a Participant who receives any payment or benefit pursuant to a
change in control agreement with the Company (the “CIC Benefit”) shall not be
entitled to any payment or benefit pursuant to this Plan except to the extent
that the payment or benefit that the Participant would otherwise receive
pursuant to this Plan exceeds the CIC Benefit for the same period.


Section 5.4.  Limitation on Amount and Duration of Payments.  To assure
compliance with Labor Reg. § 2510.3-2(b)(2)(i), the total amount of Severance
Pay shall not exceed two times the Employee’s “annual compensation” during the
year immediately before the Employee's termination, within the meaning of such
regulation, and all installments of Severance Pay shall be completed within 24
months of the Employee’s Separation from Service.  Any payment that would
otherwise be required hereunder but that would, but for this Section 5.4, be
made after the conclusion of said 24-month period shall be included in the last
payment made to the Employee within said 24-month period.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
Requirement of Effective Release; Integration with Other Benefits
 
Section 6.1.  Releases Generally.  In addition to the remaining requirements of
this Plan, it shall be a condition of eligibility for Severance Benefits that
the Participant shall have timely signed a release agreement (the “Release
Agreement”) within the period of time specified below and shall not have timely
revoked or rescinded such Release Agreement.  Such Release Agreement shall be in
a form acceptable to the Plan Administrator that complies with applicable law
and which is appropriate for the Participant’s classification.  The Release
Agreement may include, among other items, a covenant not to compete with the
Employers.  A Release Agreement must be signed no later than the date specified
in the form Release Agreement provided to the Participant by the Plan
Administrator.
 
No Severance Pay shall be paid to a Participant unless and until the Participant
timely signs the Release Agreement and the period of time for revoking or
rescinding such agreement under applicable law has expired without the
Participant’s having revoked or rescinded such agreement.


Section 6.2.  Benefit Programs Generally.  Severance Benefits under this Plan
are in addition to all pay (including accrued vacation pay) and other benefits
normally payable to a Participant as of the Participant’s Termination Date
according to the established applicable policies, plans, and procedures of
La-Z-Boy Incorporated and its Related Entities.
 
ARTICLE VII
 
Discontinuance, Reduction, or Repayment of Benefits Upon Re-Employment or For
Cause
 
Section 7.1.  Discontinuance, Reduction, or Repayment upon Re-Employment.  If a
Participant is subsequently employed by any employer or engaged as a contractor
before or after all of the Participant’s Severance Benefits under this Plan have
been paid or provided, the following provisions shall apply:
 
 
(a)
Severance Pay - A rehired Participant (whether hired or engaged as a contractor
by Employers or some other party) shall be entitled to receive and retain the
portion of the Participant’s Severance Pay that is attributable to the portion
of the Severance Benefit Period (including any fraction of a month) from the
Termination Date through the date the Participant is rehired.  For the portion
of the Severance Benefit Period (including any fraction of a month) beginning
with the date that the Participant is rehired, the Participant shall be entitled
to receive and retain only that portion of the Participant’s Severance Pay that
is in excess of the compensation the Participant receives from such new
employment or engagement for such period.

 
 
(b)
COBRA Continuation Coverage - The Employer’s payments for COBRA Premiums related
to COBRA Continuation Coverage shall terminate (prorated if necessary) as of the
date that the Participant gains health coverage upon reemployment.

 
 
(c)
Discontinuance - Notwithstanding anything herein to the contrary, if, during the
Severance Benefit Period, a Participant (i) begins work as an employee,
independent contractor, owner, or in any other capacity, with a company or
proprietorship that is in competition in the United States or Canada with
La-Z-Boy Incorporated or any Related Entity as such business is conducted at the
time of termination; or (ii) in any fashion, form, or manner, either directly or
indirectly, solicits, interferes with, or endeavors to entice away from the
Controlled Group any customer, employee, supplier, person, firm, corporation, or
entity who regularly deals with the Controlled Group, or directly or indirectly
interferes with, entices away, or causes any other entity to employ, any
employee or contractor of the Controlled Group; or (iii) discloses to anyone
trade secrets, commercially sensitive information, or other confidential
information of the Controlled Group except as required by law, then the
Severance Benefit Period shall thereupon immediately terminate, and the
Participant shall thereafter not be entitled to any Severance Benefits.

 
 
5

--------------------------------------------------------------------------------

 
 
 
(d)
Repayment - The Participant shall promptly advise the Plan Administrator upon
accepting other employment or work and prior to the commencement of such
employment or work.  The Participant shall repay to the applicable Employer the
portion, if any, of Severance Benefits that are in excess of the Participant’s
entitlement as described herein.  The Participant shall repay to the applicable
Employer all Severance Benefits paid if the Participant at any time discloses to
anyone trade secrets, commercially sensitive information, or other confidential
information of the Controlled Group except as required by law.  The Employers
shall have the right to seek enforcement of their rights to repayment in any
court of competent jurisdiction.  Nothing in this section shall be construed to
limit any other remedy that the Employers’ may have.

 
Section 7.2.  Discontinuance or Repayment for Cause.  Notwithstanding any other
provision of the Plan, if the Plan Administrator determines, at any time, that a
Participant committed any act or omission, while the Participant was employed by
an Employer, that would constitute Cause, then (i) payment of any Severance
Benefits otherwise payable to the Participant under the Plan shall cease; (ii)
payments by the Employer for COBRA Premiums shall cease; and (iii) the
Participant shall repay any and all Severance Pay previously paid to the
Participant under the terms of this Plan and reimburse the Employer for any
payments by the Employer for COBRA Premiums.  The Employers shall have the right
to seek enforcement of their rights under clause (iii) above in any court of
competent jurisdiction.
 
ARTICLE VIII
 
Plan Administration
 
Section 8.1.  General Administration.  La-Z-Boy Incorporated may appoint one or
more individuals or a committee to serve as Plan Administrator for the Plan.  In
the absence of such an appointment, the Plan Administrator shall be the
Compensation Committee of La-Z-Boy Incorporated.  The Plan Administrator shall
have the discretionary authority to determine eligibility for Severance Benefits
under the Plan and to construe the terms of the Plan, including the making of
factual determinations.  Benefits under the Plan shall be paid only if the Plan
Administrator decides in its discretion that a Claimant is entitled to such
benefits.  The decisions of the Plan Administrator shall be final and conclusive
with respect to all questions concerning administration and interpretation of
the Plan and those decisions shall be given the most deference allowed by law,
including case law.  The Plan Administrator may delegate to other persons
responsibilities for performing certain of the duties of the Plan Administrator
under the terms of the Plan and may seek such professional advice as the Plan
Administrator deems reasonably necessary with respect to the Plan.  The Plan
Administrator shall be entitled to rely on the information and advice furnished
by such delegates and professionals unless the Plan Administrator has actual
knowledge that such information and advice is inaccurate or unlawful.
 
Section 8.2.  Code Section 409A and other Compliance. To the extent that this
Plan is subject to Section 409A of the Code, La-Z-Boy Incorporated intends for
the Plan to comply with the requirements of Section 409A of the Code and
Treasury Regulations promulgated thereunder and other applicable rulings and
guidance (but this Plan shall not be deemed to be subject to such law,
regulations or guidance merely by virtue of the references contained
herein).  The Plan Administrator shall have authority to interpret and
administer the Plan to comply with Code Section 409A, Section 16 of the
Securities Exchange Act of 1934 and other laws, regulations and controlling
guidance to the extent applicable.
 
ARTICLE IX
 
Claims Procedure
 
Section 9.1.  Filing a Claim.  Any individual (“Claimant”) who believes he is
eligible for Severance Benefits under this Plan that have not been provided may
submit an application for Severance Benefits to the Plan Administrator (or to
such other person who may be designated by the Plan Administrator) in writing in
such form as is provided or approved by the Plan Administrator.  A Claimant
shall have no right to seek review of a denial of Severance Benefits, or to
bring any action in any court to enforce a claim, prior to filing a claim
(“Claim”) and exhausting rights under this Article IX.
 
 
6

--------------------------------------------------------------------------------

 
 
When a Claim has been filed properly, it shall be evaluated and the Claimant
shall be notified of the approval or the denial of the Claim within ninety
(90) days after the receipt of such Claim unless special circumstances require
an extension of time for processing the Claim.  If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the Claimant prior to the termination of the initial ninety (90) day period,
which notice shall specify the special circumstances requiring an extension and
the date by which a final decision will be reached (which date shall not be
later than one hundred and eighty (180) days after the date on which the Claim
was filed).  A Claimant shall be given a written notice in which the Claimant
shall be advised as to whether the Claim is granted or denied, in whole or in
part.  If a Claim is denied, in whole or in part, the notice shall contain
(a) the specific reasons for the denial, (b) references to pertinent Plan
provisions on which the denial is based, (c) a description of any additional
material or information necessary to perfect the Claim and an explanation of why
such material or information is necessary, and (d) the Claimant’s right to seek
review of the denial.
 
Section 9.2.  Review of Claim Denial.  If a Claim is denied, in whole or in
part, the Claimant shall have the right to (a) request that the Plan
Administrator review the denial, (b) review pertinent documents, and (c) submit
issues and comments in writing, provided that the Claimant files a written
request for review with the Plan Administrator within sixty (60) days after the
date on which the Claimant received written notification of the denial.  Within
sixty (60) days after a request for review is received, the review shall be made
and the Claimant shall be advised in writing of the decision on review, unless
special circumstances require an extension of time for processing the review, in
which case the Claimant shall be given a written notification within such
initial sixty (60) day period specifying the reasons for the extension and when
such review will be completed (provided that such review will be completed
within one hundred and twenty (120) days after the date on which the request for
review was filed). The decision on review by the Plan Administrator shall be
forwarded to the Claimant in writing and shall include specific reasons for the
decision and reference to Plan provisions on which the decision is based.  A
decision on review shall be final and binding on all persons for all purposes.
 
ARTICLE X
 
Amendment and Termination
 
La-Z-Boy Incorporated reserves the right to modify or amend the Plan from time
to time in writing or to terminate the Plan; provided, however, that no such
amendment or termination shall reduce the amount of Severance Benefits payable
to any Participant whose Termination Date has already occurred, who has signed
and not revoked or rescinded a Release Agreement required by Section 6.1, and
who has completed all other applicable paperwork on or before the effective date
of such amendment or termination.  Notwithstanding the foregoing, the Plan may
be amended or modified (i) to the extent necessary or advisable to comply with
or obtain the benefits or advantages under the provisions of applicable law,
regulations or rulings or requirements of the Internal Revenue Service or other
governmental agency or of changes in such law, regulations, ruling or
requirements (including, without limitation, any amendment necessary to comply
with or secure an exemption from Section 409A of the Code) or (ii) to adopt any
other procedural or cosmetic amendment that does not materially change the
benefits to Participants or materially increase the cost of the benefits
provided hereunder.  No oral or written representations contrary to the terms of
the Plan shall be binding.
 
ARTICLE XI
 
Miscellaneous
 
Section 11.1.  Participant Information.  Each Participant shall notify the Plan
Administrator of the Participant’s current contact information and changes
thereto.  In addition, each Participant shall be required to furnish the Plan
Administrator with any other information and data that the Plan Administrator
considers necessary for the proper administration of the Plan.  The information
provided by the Participant under this provision shall be binding on the
Participant and the Participant’s dependents, beneficiaries, and similar parties
(to the extent applicable, if any) for all purposes of the Plan, unless such
representations are known to be false.  The receipt of Severance Benefits under
the Plan by each Participant is conditioned on the Participant’s furnishing true
and complete data, evidence, or other information, and the Participant’s timely
signing of any document related to the Plan and otherwise requested by the Plan
Administrator.
 
 
7

--------------------------------------------------------------------------------

 
 
Section 11.2.  Successors and Assigns.  The obligations of the Employers under
the Plan shall be assumed by their successors and assigns, including, but not
limited to, any person or entity receiving the transfer of stock or assets of an
Employer.
 
Section 11.3.  Employment Rights.  The existence of the Plan shall not confer
any legal or other rights on any Employee to continue employment, and, absent
any other agreement to the contrary, the Employers reserve the right to
terminate any Employee with or without cause at any time, notwithstanding the
provisions of this Plan.
 
Section 11.4.  Controlling Law.  The provisions of this Plan shall be governed,
construed, and administered in accordance with the laws of the State of Michigan
unless otherwise preempted by ERISA or other federal law.
 
Section 11.5.  Notices.  Any notice, request, election, or other communication
under this Plan shall be in writing and shall be considered given when delivered
personally, electronically mailed, or mailed by first-class mail properly
addressed (which, in the case of a Participant, shall include mailing to the
last address provided to the Plan Administrator by such Participant).  Notice to
the Plan Administrator shall be acceptable if to the following: Compensation
Committee of La-Z-Boy Incorporated, 1284 North Telegraph Road, Monroe,
Michigan  48162.
 
Section 11.6.  Interests Not Transferable.  The interest of any Participant
entitled to Severance Benefits under the Plan is not subject to sale,
transferability, alienation, assignment, or encumbrance except as otherwise
provided herein or as provided by ERISA or other controlling law.
 
Section 11.7.  Mistake of Fact or Law.  Any mistake of fact or law shall be
corrected when it becomes known and proper adjustment made by reason thereof.  A
Participant shall be required to return any payment, or portion thereof, made by
mistake of fact or law to the applicable Employer that made such payment.
 
Section 11.8.  Plan Funding.  No person shall acquire by reason of the Plan any
right in or title to any assets, funds, or property of any Employer.  Any
Severance Benefits that become payable under the Plan are unfunded obligations
of the Participant’s Employer and shall be paid from the general assets of such
Employer.


Section 11.9.  Headings.  The headings in this Plan are for convenience of
reference and shall not be given substantive effect.
 
Section 11.10.  Severability.  If any provision of this Plan is held illegal or
invalid for any reason, the remaining provisions of this Plan shall not be
affected.
 
Section 11.11.  Withholding.  Notwithstanding any other provision of this Plan,
the Employers may withhold from any and all Severance Benefits federal, state,
or local or foreign taxes as may be required to be withheld pursuant to any
applicable law or regulation.
 
Section 11.12.  Indemnification.  Any individual serving as Plan Administrator
without compensation, and each and every Employee to whom are delegated duties,
responsibilities, and authority with respect to the Plan, shall be indemnified
to the fullest extent permitted by applicable law and the bylaws or other
corporate documents of the Employers.
 
 
 
8

--------------------------------------------------------------------------------

 
 
Executed this _­­_____ day of June, 2010.
 
LA-Z-BOY INCORPORATED




By:                                                      
 
Its:                                                      
 


 
Adopting Employers:
 


 
England, Inc.
 
By:                                                      
 
Its:                                                      
 


 
Kincaid Furniture Company, Incorporated
 
By:                                                      
 
Its:                                                      
 


 
La-Z-Boy Retail, Inc.
 
By:                                                      
 
Its:                                                      
 


 
9

--------------------------------------------------------------------------------

 
 
Schedule A
to La-Z-Boy Incorporated Severance Plan for Named Executive Officers


This schedule sets forth the Participants in the La-Z-Boy Incorporated Severance
Plan for Named Executive Officers as determined by the Article III of the Plan
and any other relevant provisions and Plan interpretations:




 
Participant
 
 
Date of Participation
 
Position in La-Z-Boy Incorporated
 
Kurt L. Darrow
 
 
June 11, 2010
 
Chief Executive Officer
 
 
Mark S. Bacon, Sr.
 
 
June 11, 2010
 
Senior Vice President
 
Steven M. Kincaid
 
 
June 11, 2010
 
Senior Vice President
 
Louis M. Riccio, Jr.
 
 
June 11, 2010
 
Senior Vice President
 
Otis S. Sawyer
 
 
June 11, 2010
 
Senior Vice President





 
10

--------------------------------------------------------------------------------

 